Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed on January 20, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 10, 15 and 17 have been acknowledged.
In view of the amendment of claims 1, 15 and 17, Applicant amended each claim to clarify “a predetermined reference scene” by using “a first predetermined reference scene of a set of predetermined reference scenes” and “any predetermined reference scene of the set of predetermined reference scenes”. Accordingly, the 35 U.S.C. 112 rejections of claims 1-17 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-9 of Remarks, filed January 20, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 15 and 17 are directed to a method/a system/a non-transient storage medium for generating three-dimensional scene.  Claims 1 and 17 require generating first candidate scene data indicating a position and orientation for each of a first candidate set of three-dimensional objects with respect to a given co-ordinate system using a scene generator; obtaining reference scene data corresponding to a first predetermined reference scene of a set of predetermined reference scenes and indicating a position and orientation for each of a reference set of three-dimensional objects with respect to the given co-ordinate system. Furthermore, each claim specifically requires processing the first candidate scene data and the reference scene data to generate first discrimination data for estimating whether each of the first candidate scene data and the reference scene data corresponds to any predetermined reference scene of the set of predetermined reference scenes using a scene discriminator; updating a set of parameter values for the scene discriminator using the first discrimination data; generating second candidate scene data indicating a position and orientation for each of a second candidate set of three-dimensional objects with respect to the given co-ordinate system using the scene generator; processing the second candidate scene data, using the scene discriminator with the updated set of parameter values for the scene discriminator, to generate second discrimination data for estimating whether the second candidate scene data corresponds to any predetermined reference scene of the set of predetermined reference scenes; and updating a set of parameter values for the scene generator using the second discrimination data. 
Claim 15 requires an object database arranged to store a plurality of labelled three-dimensional objects; a scene generator operable to generate first candidate scene data indicating a position and orientation for each of a first candidate set of the labelled three-dimensional objects with respect to a given co-ordinate system; a reference scene database arranged to store reference scene data corresponding to a first predetermined reference scene of a set of predetermined reference scenes and indicating a position and orientation for each of a reference set of labelled three-dimensional objects with respect to the given co-ordinate system. Furthermore, the claim requires a scene discriminator operable to process the first candidate scene data and the reference scene data to generate first discrimination data for estimating whether each of the first candidate scene data and the reference scene data corresponds to any predetermined reference scene of the set of predetermined reference scenes; and a learner operable to update a set of parameter values for the scene discriminator using the first discrimination data, wherein: the scene generator is further operable to generate second candidate scene data indicating a position and orientation for each of a second candidate set of labelled three- dimensional objects with respect to the given co-ordinate system; the scene discriminator is further operable to process the second candidate scene data, using the updated set of parameter values for the scene discriminator, to generate second discrimination data for estimating whether the second candidate scene data corresponds to any predetermined reference scene of the set of predetermined reference scenes; and the learner is further operable to update a set of parameter values for the scene generator using the second discrimination data.

In the previous Office Action, Examiner cited the closest prior art references:  
Zhou et al (US-2021/0150807 A1) discloses methods/systems for generating realistic full-scene point clouds. In particular, Zhou discloses an object generator training system (As shown in FIG. 3) is programmed to train an object generator neural network to generate realistic object point clouds using an adversarial object discriminator neural network. The object generator neural network receives input training data in the form of an original object point cloud that characterizes an object.  The object generator neural network generates an object point cloud that is different from the original object point cloud. The object point cloud is provided as input to the object discriminator neural network, the object discriminator neural network can take as input a real object point cloud, and generate a prediction predicting whether the real object point cloud is real or synthetic. Then, the prediction is provided to a parameter update system, which uses the prediction to generate a parameter update for the object generator neural network 310 and the object discriminator neural network.

Tuzel et al (US-2015/0010202 A1) discloses a method for determining a pose of an object in a scene by determining a set of scene features from data acquired of the scene and matching the scene features to model features to generate weighted candiate poses when the scene feature matches one of the model features. Tuzel discloses the method for determining the pose of the object in a scene (As shown in 
poses are closer than a clustering threshold, then the candidate poses are combined into a single candidate pose by taking a weighted sum of the two candidate poses.  Clustering is repeated until no two candidate poses are closer than the clustering threshold.  Then, the object pose is the candidate pose that has a weight larger than a threshold.
LI et al (US-2019/0096035 A1) discloses a method for efficiently improving virtual/real interactions in augmented reality. Specifically, LI discloses machine learning techniques employed to generate a trained model usable to process regions of interest (As shown in FIG. 24). The training architecture uses a machine-learning-based super-resolution algorithm (e.g., such as GAN) for analyzing depth images. A generator uses the lower resolution images to generate a super resolution (SR) depth image. The generated SR depth images and original HR images are both fed into a discriminator, which attempts to distinguish between the real depth image and the generated depth image.  In particular, the discriminator provides an identification of the real depth image and generated depth image.  A model generator uses the training results of the 

Also, Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 15 and 17. Accordingly, claims 1, 15 and 17 are allowed.

Dependent claims 2-14 depend from independent claim 1, dependent claim 16 depends from independent claim 15. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616